     Case 2:20-cv-01855-MCE-CKD Document 40 Filed 12/07/20 Page 1 of 5

      Treven I. Tilbury (SBN: 210052)
 1    Adrian J. Webber (SBN: 259118)
      REYNOLDS TILBURY WOODWARD LLP
 2
      11601 Blocker Drive, Suite 105
 3    Auburn, CA 95603
      Telephone: (530) 885-8500
 4    Facsimile: (530) 885-8113
      ttilbury@rtwlawllp.com
 5    awebber@rtwlawllp.com
 6    Attorneys for Plaintiffs WILLIAM BLACKBURN and
      BRAD MICKELSEN
 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
      WILLIAM BLACKBURN, BRAD                           CASE NO. 2:20-CV-01855-MCE-CKD
12    MICKELSEN,
                                                        STIPULATION AND [PROPOSED]
13                    Plaintiffs,                       ORDER CONTINUING CASE
                                                        DEADLINES
14           v.
15    GROWLIFE, INC., a Delaware                        Judge: Hon. Morrison C. England, Jr.
      corporation; MARCO HEGYI, an
16    individual; MARK SCOTT, an individual;
      and DOES 1-100, inclusive,
17
                      Defendants.
18

19
20          Plaintiffs William Blackburn and Brad Mickelson (“Plaintiffs”) and Defendant GrowLife,
21   Inc. (“Defendant”) (together, “the Parties”) stipulate as follows:
22                                               RECITALS
23          1.       On September 15, 2020, the Court issued its Initial Pretrial Scheduling Order in
24   this case. The Initial Pretrial Scheduling Order and Federal Rule of Civil Procedure 26 set the
25   following deadlines:
26                Rule 26(f) Conference: November 13, 2020
27                Initial Disclosures: November 27, 2020
28
      {00014804.2}                                      1
                        STIPULATION AND [PROPOSED] ORDER CONTINUING CASE DEADLINES
     Case 2:20-cv-01855-MCE-CKD Document 40 Filed 12/07/20 Page 2 of 5


 1               Submission of Discovery Plan: November 27, 2020

 2          2.       On September 29, 2020, the Court issued an order requiring Defendants to show

 3   cause why judgment should not be entered in Plaintiffs’ favor (“OSC”). Defendants filed their

 4   response on October 13, 2020. On October 23, 2020, the Court set a briefing schedule on the

 5   OSC. Plaintiffs filed their response to Defendants’ opposition to the OSC on November 6, 2020,

 6   and Defendants filed their reply on November 13, 2020.

 7          3.       Rule 26(f)(3) requires the Parties’ proposed discovery plan to consider, among

 8   other things, the subjects on which discovery may be needed; when discovery should be

 9   completed; whether discovery should be conducted in phases or be limited to or focused on

10   particular issues; whether any changes should be made in the limitations on discovery imposed

11   under the Federal Rules of Civil Procedure; and the need for any additional orders under

12   Rule 26(c) and/or Rule 16(b) and (c).

13          4.       The Parties participated in an initial Rule 26(f) conference on November 13, 2020.

14   In this conference, the Parties discussed, among other things, their obligations to preserve ESI;

15   the need for a stipulated protective order; and the timing, sequence, and scope of discovery.

16          5.       The Parties agree that the Court’s ruling on the OSC may significantly impact the

17   scope of discovery in this matter, including the subjects on which discovery may be needed; when

18   discovery should be completed. The Court’s ruling on the OSC may also warrant conducting

19   discovery in phases or limiting or focusing discovery on particular issues. Finally, the Court’s

20   order may warrant changes in the limitations on discovery imposed under the Federal Rules of

21   Civil Procedure and additional orders under Rule 16(b), Rule 16(c), and/or Rule 26.

22          6.       The Parties further agree that staying discovery until the Court rules on the OSC

23   will allow the Parties to meaningfully meet and confer about the topics set forth in Rule 26(f),

24   will prevent the Parties from wasting their time and resources conducting discovery on issues that

25   may be moot, and will avoid burdening the Court with addressing multiple proposed discovery

26   plans and potential discovery disputes.

27          7.       Good cause therefore exists to modify the schedule set forth in the Court’s Initial

28   Pretrial Scheduling Order.
      {00014804.2}                                      2
                        STIPULATION AND [PROPOSED] ORDER CONTINUING CASE DEADLINES
     Case 2:20-cv-01855-MCE-CKD Document 40 Filed 12/07/20 Page 3 of 5


 1                                              STIPULATION

 2          Accordingly, the Parties stipulate as follows:

 3          1.       The Parties will serve limited initial disclosures, focused on the witnesses and

 4   documents relevant to Plaintiffs’ claim for rescission and Defendants’ defenses thereto, on or

 5   before November 27, 2020.

 6          2.       Within fourteen days after the Court issues its order on the OSC, the Parties will

 7   conduct a further Rule 26(f) conference.

 8          3.       Within fourteen days of the Parties’ further Rule 26(f) conference, the Parties will

 9   serve further initial disclosures as required by Rule 26(a).

10          4.       Within fourteen days of the Parties’ further Rule 26(f) conference, the Parties will

11   submit to the Court a written report outlining the Parties’ discovery plan as required by

12   Rule 26(f).

13          5.       All discovery shall be stayed until the Parties’ further Rule 26(f) conference.

14          6.       The remaining case deadlines shall be continued as follows:

15          Close of Fact Discovery: 365 days from the date of the Court’s ruling on the OSC

16          Expert Disclosures: 60 days after the close of fact discovery

17          Supplemental Expert Disclosures: 30 days after the designation of expert witnesses

18          Dispositive Motions Filed: 180 days after the close of fact discovery

19          Joint Notice of Trial Readiness: 30 days after receiving the Court’s ruling on the last-

20          filed dispositive motion, or 30 days after supplemental expert disclosures if no dispositive

21          motions will be filed.

22          IT IS SO STIPULATED.

23

24    DATED: November 24, 2020                    REYNOLDS TILBURY WOODWARD LLP

25
                                                  By: /s/ Treven I. Tilbury
26                                                                  TREVEN I. TILBURY
                                                   Attorneys for Plaintiffs WILLIAM BLACKBURN and
27                                                                  BRAD MICKELSEN
28
      {00014804.2}                                      3
                        STIPULATION AND [PROPOSED] ORDER CONTINUING CASE DEADLINES
     Case 2:20-cv-01855-MCE-CKD Document 40 Filed 12/07/20 Page 4 of 5


 1

 2    DATED: November 24, 2020                    HORWITZ + ARMSTRONG

 3
                                                  By: /s/ John R. Armstrong (as authorized on
 4                                                November 24, 2020)
                                                               JOHN R. ARMSTRONG
 5                                                            Attorneys for Defendant
                                                                GROWLIFE, INC.
 6

 7
                                            ORDER
 8

 9          IT IS SO ORDERED.
10
     Dated: December 4, 2020
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      {00014804.2}                               4
                     STIPULATION AND [PROPOSED] ORDER CONTINUING CASE DEADLINES
     Case 2:20-cv-01855-MCE-CKD Document 40 Filed 12/07/20 Page 5 of 5


 1                                        PROOF OF SERVICE

 2
     William Blackburn, et al.,            )          US District Court, Eastern District of California
 3   v.                                    )                Case No. 2:20-cv-01855-MCE-CKD
     Growlife, Inc., et al.                )
 4

 5          I am a citizen of the United States and am employed within the County of Placer; I am
     over the age of eighteen years and not a party to the within action; my business address is
 6   Reynolds Tilbury Woodward LLP, 11601 Blocker Drive, Suite 105, Auburn, CA 95603.

 7          On the date indicated below, I served the within copy (or copies) of:

 8          STIPULATION AND [PROPOSED] ORDER CONTINUING CASE DEADLINES

 9          On the interested parties in said action addressed as follows:

10     John Robert Armstrong                               Attorneys for Defendants
       Ryan C. Thomason
11     Horwitz Armstrong
       14 Orchard, Suite 200
12     Lake Forest, CA 92630
       Phone: (949) 540-6540
13     jarmstrong@horwitzarmstrong.com
       rthomason@horwitzarmstrong.com
14
     ►       ( ) BY MAIL -- by placing a true copy thereof enclosed in an envelope addressed as set
15   forth above. I am readily familiar with this office's practice whereby the mail is sealed, given the
     appropriate postage and placed in a designated mail collection area. Each day's mail is collected
16   and deposited in a United States mailbox after the close of each day's business.

17   ►     (   ) BY OVERNIGHT MAIL -- by depositing with an overnight delivery service
     company for delivery to the addressee(s) on the next business day.
18
     ►      ( XX ) BY ELECTRONIC MAIL – via the Court’s CM/ECF system at the email
19   address(es) set forth above on the below date.

20   ►      (     ) BY PERSONAL DELIVERY -- by causing personal delivery by (Delivery
     Service) of the document(s) listed above to the person(s) at the address(es) set forth above.
21
            I declare under the penalty of perjury under the laws of the State of California and the
22   United States of America that the foregoing is true and correct. Executed on November 24, 2020,
     at Auburn, California.
23
                                                           s/Paige Thomas
24                                                         Paige Thomas

25

26

27

28
      {00014804.2}                                     1
                                               PROOF OF SERVICE
